Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/11/22.  Claim(s) 4 and 5 are cancelled.  Claim(s) 9-14 are new.  Claim(s) 1-3 and 6-14 are pending.
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments and declaration with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore, the rejection of the last Office action is hereby withdrawn.
The terminal disclaimer filed on 4/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 17/001,592 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art recognized that the instant compounds were useful, the prior art does not specifically disclose the instantly claimed use in the treatment of chemotherapy or radiation induced injury of the GI tract.
It is known that the higher self-renewal rate of intestinal stem cells (ISCs) makes the epithelium, including intestinal epithelium, more sensitive to radiation and chemotherapy.  Dose dependent radiation damage to the intestinal stem cell (ISC) is the primary cause of RIGS, so it’s critical to mitigate radiation and or chemotherapy induced gastro-intestinal injury to these cells to overcome acute radiation syndrome or chemo toxicity.  The instant inventors have discovered that the instant compounds provide manifold modes of protection, for example, they are agonists of Wnt/β-catenin signaling and mitigate radiation induced intestinal injury by accelerating repair and regeneration of ISCs thus preserving stem cell and progenitor cells.  E.g. the instant inventors have shown, via experimentation, that exosomal WNT activity was several-fold higher in samples prepared from irradiated organoids treated with the elected species compared with irradiated control, showing that said species induces the endogenous WNT release from human pulmonary epithelium.
These protections, and the underpinning basis for said protection, would not have been obvious to one of ordinary skill in the art, and therefore the instant claims are free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 4 and 5 are cancelled.  Claim(s) 1-3 and 6-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627